                                                                       Case 2:15-cv-01665-JAD-BNW Document 34 Filed 04/24/19 Page 1 of 2



                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: melanie.morgan@akerman.com
                                                                 Email: jared.sechrist@akerman.com
                                                             7

                                                             8   Attorneys for Nationstar Mortgage LLC

                                                             9                                     UNITED STATES DISTRICT COURT

                                                            10                                           DISTRICT OF NEVADA

                                                            11   NATIONSTAR MORTGAGE, LLC, a Delaware                    Case No.: 2:15-cv-01665-JAD-PAL
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 Company,
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                                           Plaintiff,                    STIPULATION AND ORDER TO LIFT
AKERMAN LLP




                                                            13                                                           STAY
                                                                 vs.
                                                            14                                                                          ECF No. 34
                                                                 GARY THOMPSON, an Individual,
                                                            15
                                                                                           Defendant.
                                                            16

                                                            17                Plaintiff Nationstar Mortgage LLC (Nationstar), and defendant Gary Thompson (Mr.
                                                            18   Thompson) submit the following stipulation to lift the stay imposed by the court on August 17,
                                                            19   2016 [ECF No. 24].
                                                            20                On August 17, 2016, this Court entered an order staying this case pending resolution of
                                                            21   Bourne Valley Court Trust v. Wells Fargo Bank, N.A., 832 F.3d 1154 (9th Cir. 2016) [ECF No. 24].
                                                            22   The court also certified a question to the Nevada Supreme Court in SFR Investments Pool 1, LLC v.
                                                            23   The Bank of New York Mellon, 134 Nev. Ad. Op. 58 (2018). The certified question sought
                                                            24   clarification of whether NRS 116 et seq, the statutes at issue in this case, incorporated the notice
                                                            25   provisions of NRS 107 et seq., prior to the 2015 legislative amendments. The Nevada Supreme
                                                            26   Court answered the certified question on August 2, 2018. See id.
                                                            27   ///
                                                            28   ///

                                                                 48653139;1
                                                                   Case 2:15-cv-01665-JAD-BNW Document 34 Filed 04/24/19 Page 2 of 2



                                                             1          On March 25, 2019, this Court entered an order directing Nationstar to move to lift the stay

                                                             2   on or before April 26, 2019 [ECF No. 32]. The parties agree that the basis upon which this matter

                                                             3   was stayed has been satisfied and seek an order lifting the stay of this case.

                                                             4          Once the Court lifts the stay, the parties will file their proposed discovery plan and

                                                             5   scheduling order within twenty-one (21) days after the entry of the order lifting the stay.

                                                             6          The parties agree the stay may be lifted, if it so pleases the Court.

                                                             7          DATED April 24, 2019.
                                                             8
                                                                 AKERMAN LLP                                         LAW OFFICES OF P. STERLING KERR
                                                             9
                                                                 /s/ Jared M. Sechrist                               /s/ Taylor Simpson
                                                            10   MELANIE D. MORGAN, ESQ.                             STERLING KERR, ESQ.
                                                                 Nevada Bar No. 8215                                 Nevada Bar No. 3978
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 JARED M. SECHRIST, ESQ.                             TAYLOR SIMPSON, ESQ.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Nevada Bar No. 10439                                Nevada Bar No. 13956
                      LAS VEGAS, NEVADA 89134




                                                                 1635 Village Center Circle, Suite 200               2450 St. Rose Parkway, Suite 120
AKERMAN LLP




                                                            13   Las Vegas, Nevada 89134                             Henderson, Nevada 89074

                                                            14   Attorneys for Nationstar Mortgage LLC               Attorney for Gary Thompson
                                                            15

                                                            16                                               ORDER
                                                                                                              IT IS SO ORDERED.
                                                            17
                                                                     Based on the parties' stipulation [ECF No. 34] and good cause appearing, IT IS HEREBY
                                                            18   ORDERED that THE STAY IS LIFTED.

                                                            19                                                  UNITED STATES DISTRICT COURT JUDGE
                                                                          IT IS FURTHER ORDERED THAT the parties have until May 31, 2019, to meet and
                                                                  confer as defined by Local Rule IA 1-3(f) regarding (1) a proposed discovery plan and scheduling
                                                            20
                                                                  order as contemplated by Local Rule 26-1, (2) what discovery still needs to be conducted, (3) what
                                                            21    viable claims and defenses remain in the case in light of recent decisions from the Supreme Court of
                                                                  Nevada, and (4) the issues that the parties intend to raise in any dispositive motion that the parties
                                                            22    anticipate filing within the next 90 days. A party representative for each party must attend the
                                                                  conference, either in person or by telephone. Requests to be excused from any aspect of this
                                                            23
                                                                  meet-and-confer requirement will be denied absent extraordinary circumstances.
                                                            24
                                                                        IT IS FURTHER ORDERED THAT the parties must file their Proposed Amended Stipulated
                                                            25    Discovery Plan and Scheduling Order in compliance with Local Rule 26-1 by June 14, 2019.

                                                            26              IT IS FURTHER ORDERED THAT any dispositive motion filed in this case must be
                                                                  accompanied by a declaration by the movant's counsel that sets forth the details of the meet-and-
                                                            27    confer in compliance with Local Rule IA 1-3(f)(2) and certifies that, despite good-faith efforts, the
                                                            28    issues raised in the motion could not be resolved. The court may summarily deny any motion that
                                                                  fails to comply with this requirement.
                                                                                                                  2    _________________________________
                                                                                                                                           ________________
                                                                 48653139;1
                                                                                                                       U.S. District Judge        Mayy 66, 22019
